Citation Nr: 0312320	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  95-34 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York which denied entitlement to service connection for a 
back condition.  A hearing was held before the RO in November 
1996.

A Board decision dated March 2001 found that new and material 
evidence had been submitted sufficient to reopen the 
veteran's claim, and remanded this claim for further 
development at the RO.  That development having been 
completed, this claim now returns to the Board.


FINDING OF FACT

No medical evidence has been presented linking the veteran's 
current back condition to service.


CONCLUSION OF LAW

The veteran's back condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§  1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).








REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed July 1995 rating 
action, and were provided a Statement of the Case dated 
September 1995, and Supplemental Statements of the Case dated 
December 1997, February 2001, March 2003, and April 2003, as 
well as a Board remand dated March 2001.  These documents 
provided notification of the information and medical evidence 
necessary to substantiate this claim.  The RO sent the 
veteran a letter in March 2001, explaining the veteran's 
rights under the VCAA.  The veteran's service representative, 
in a statement dated February 2001, indicated that the VA's 
duty to assist obligations had been explained to the veteran.  
The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded examinations during the course of this 
claim, dated April 2003.  Thus, under the circumstances in 
this case, VA has satisfied its duties to notify and assist 
the veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  There is no indication that there 
is additional relevant evidence that should or could be 
obtained prior to adjudicating this claim.  Thus, as the 
veteran has been notified as to which party will get which 
evidence, and as all the evidence has been obtained, the 
Board can proceed.  See Quartucccio v. Principi, 16 Vet. App. 
183 (2002).


The Facts

The report of the veteran's entrance examination dated 
January 1944 noted no back problems.  The veteran's service 
medical records are negative for any back condition.  A July 
6, 1944, morning report does list the veteran's name, but 
does not list the specific reason he was placed on the 
morning report.  The report of the veteran's separation 
examination, dated May 1946, noted, under skeletal defects, 
that while some musculoskeletal problem existed prior to 
service, and was aggravated by service, no musculoskeletal 
abnormalities were noted upon examination.

A statement from the veteran's private physician, dated 
August 1986, and submitted to the Social Security 
Administration, is of record.  It indicates that the veteran 
had been under his treatment for many years, and that the 
veteran's primary problem began when he developed generalized 
stiffening of all joints, primarily, and essentially related 
to the rib cage, back, hands, feet, ankles, and knees.  This 
was a stiffness which persisted during the day as well.  This 
examiner noted that the veteran had been seen by him, as well 
as an arthritic specialist.  The examiner noted that he had 
seen the veteran primarily because of palpitations.  The 
examiner indicated that the veteran developed acute arthritic 
symptoms in 1981, at which time the diagnosis was made of 
acute arthritis without any other findings observed.  The 
veteran's joint pain continued in 1981.  The veteran was 
given a collar to wear due to neck symptoms, and was placed 
on medication, but did not improve.  Since that time, the 
examiner indicated that the veteran has continued to be 
disabled, with multiple complaints related to all his joints.  
It was noted that, in 1985, he was seen twenty times because 
of increasing symptoms of neck stiffness, as well as 
stiffness in his hands and knees, with some edema at times.  
The examiner indicated that, at that time, it became apparent 
that there might be some other type of arthritis that was 
going on, so the veteran had the new Lyme test for 
rickettsial pox disease due to ticks, and because the 
rheumatoid arthritis test and latex test were negative in 
1985, and the "sed" rate was elevated to 18.  The antibody 
Lyme test was positive at that time.  He was treated with 
Tetracycline doses, and he also had an antinuclear antibody 
test which was essentially positive, with findings of 1:20 on 
November 1985, and also the Lyme test was considered positive 
and reactive to over .284 o.d..

The examiner indicated that the diagnosis substantially was 
that of multiple arthritic progressive symptoms related to 
arthritic arthralgia symptoms with no joint deformity, but 
with swelling and stiffness, and the veteran was unable to 
function and was totally disabled due to Lyme arthritis.  The 
other diagnosis was inflammatory arthritis.  It was indicated 
that he was on medication for this in addition, but that it 
had not improved, and his symptoms had not changed.

The veteran received a comprehensive examination for his 
Social Security claim, in September 1986.  The report of this 
examination indicates that the veteran complained at that 
time of pain in both hands, both shoulders, both knees, both 
ankles, stiffness and pain in the upper spine, and stiffness 
and pain in the lower spine, and complaints of difficulty in 
standing, walking, crawling, and stooping, as well as 
problems with sleep.

The veteran reported that he stopped working in 1984, and was 
retired by his department because of his condition.  He 
claimed he could not work.  The examiner indicated that he 
had not seen the veteran's discharge from work paper, and did 
not know the reason for this.  It was noted that the veteran 
received most of his medication by injection, due to 
gastritis, and the veteran showed the examiner an injection 
site in his left wrist, which he indicated had been injected 
with cortisone that day.

On examination the veteran was noted to ambulate and elevate 
at a slow pace, but independently.  He was able to dress and 
undress himself unassisted, but complained of stiffness.  He 
was able to handle one flight of stairs up and down without 
assistance.  His hands were noted to be swollen.  The muscles 
in both upper extremities appeared to be normally developed.  
Manual muscular testing showed that the muscles appeared to 
be good, or at least fair to good.  The grasp was fair to 
good in both hands.  Fine motion was present but extremely 
slow.  There was no evidence of any atrophy in the hands.  
The muscles in both lower extremities appeared to be normally 
developed, with no evidence of atrophy or spasticity.  The 
paravertebral muscles as well appeared to be normally 
developed, with no evidence of any spasticity or atrophy.

The veteran had full range of motion of the shoulder, but 
complained of discomfort towards the extremes of motion.  
Range of motion of the elbows was normal.  Range of motion of 
the wrists was normal, but the veteran complained of pain.  
There was pain during extreme flexion of the MP and IP 
joints.

As to range of motion of the cervical spine, it was noted 
that the veteran had a short neck, and had been advised to 
occasionally wear a soft collar.  Flexion was 20 degrees, and 
extension was 30 degrees, with complaints of pain.  Lateral 
and bilateral rotation was 30-40 degrees on each side, with 
complaints of pain.  As to the veteran's lumbosacral spine, 
the veteran flexed only 60 degrees, after which he stopped, 
and could not be forced further.  Extension was 0 degrees, 
and lateral bending was 20 degrees.

The deep posterior tendon reflexes were present and normal in 
all four extremities. Straight leg raising test in the supine 
position was 70 to 80 degrees.  From the sitting position, 
the veteran was able to go up to 90 degrees, but he 
complained of pain in the gluteal area.  

The examiner noted that the veteran's statement was that he 
was suffering from generalized osteoarthritis, with a 
positive Lyme Test and a positive arthritic test.  The 
examiner indicated that he was not given any X-rays or the 
results of blood testing, so on the basis of only his 
examination, it appeared to him that the veteran appeared to 
have a soft tissue disease rather than bone disease.  Most 
affective to his impression was the veteran's hands, however, 
the veteran could use them for activities of daily living, 
and was also able to handle stairs and walk a few blocks.  He 
was probably unable to lift heavy weights, although he could 
carry five to ten pounds for distance.

A letter dated January 1987 from a private physician to the 
veteran's attorney is of record.  It indicates that the 
veteran had been seen by the physician for the past year and 
a half, at frequent intervals, with complaints involving pain 
in the neck, dorsal spine, lumbar spine, knees, wrists, and 
hands, with associated limitation of motion.  Lab work was 
noted to be almost in the normal range, except for "sed" 
rate of 18 and positive studies for Lyme disease in the range 
of 200-284, which it was noted are considered borderline 
positive ratings.

X-rays of the cervical spine revealed productive and 
degenerative changes with narrowing and displacement at C3-
C4.  In the thoracic spine, there were similar changes, and 
the lumbar spine also revealed productive and degenerative 
changes.  The sacro-iliac joints were normal.  The examiner 
indicated that it was also possible that the veteran had 
carpal tunnel syndrome.  The examiner indicated that the 
veteran was disabled due to osteoarthritis involving major 
weight bearing joints.  The physician noted that the veteran 
had also been seen by another physician who suggested the 
veteran had ankylosing spondylitis, which had not been proven 
by subsequent testing.  The veteran was noted to have 
responded to aspirin and similar drugs, however, he was 
unable to tolerate any of them because of immediate 
gastrointestinal problems.  It was noted that the veteran had 
some beneficial results from intraarticular injection of 
steroids.  The physician indicated that the veteran's working 
diagnosis was severe osteoarthritis with total disability 
caused by involvement of major joints.

Private medical records dated April 1990 through April 1996 
noted that the veteran had been diagnosed with various 
conditions, to include low back pain, irritable bowel 
syndrome, tinea pedis, renal colic, ureteral stones, 
rhinopharyngitis, carpal tunnel syndrome, eye problems, and 
osteoarthritis, as well as degenerative facet 
arthropathy/stenosis of the spine.

X-ray reports dated December 1990 noted productive and 
degenerative changes of the middle and lower thoracic 
vertebrae, unchanged.

The report of X-rays taken of the veteran's pelvis in 
November 1994 noted mild degenerative changes of the hips.  
X-rays of the veteran's lumbosacral spine in November 1994 
noted marked osteodegenerative changes of the lumbosacral 
spine.

A statement from a private physician dated June 1995 
indicated that the veteran reported that he fell off a gun 
turret in service, and was confined to barracks for three 
weeks, with strapping of the back and rib cage, but with no 
fractures recorded.  The physician noted that subsequently, 
the veteran had been treated for many years with progressive 
pains in multiple areas, but especially in the lower back and 
right hip.  The physician indicated that presently, the 
veteran's arthritis pains had increased, which had a bearing 
on his prior history in the service.

X-rays of the veteran's abdomen in July 1995 noted 
osteodegenerative changes of the spine and hips.

August 1995 X-rays of the veteran's lumbosacral spine and 
pelvis noted marked degenerative changes of the lumbosacral 
spine, with no evidence of fractures or subluxation of the 
spine, and mild degenerative changes of the hips, with no 
evidence of traumatic injury.

An MRI of the lumbar spine dated September 1995 found no 
evidence of fracture or spondylolisthesis.  There was no 
evidence of a herniated nucleous pulposus or disc bulge.  
Facet joint osteoarthritis at L4-5 and L5-S1 was noted.  The 
physician noted that the findings at L4-L5 led to 
questionable central stenosis.

X-rays of the veteran's chest in March 1996 noted mild 
degenerative changes of the spine.

The veteran received a hearing at the RO in November 1996.  
The transcript of that hearing indicates that the veteran 
related an incident he recalled in service in which he was 
working on a truck when his foot slipped, causing him to fall 
and land on some boxes.  He further indicated that he was 
taken to the hospital, where X-rays were taken of his back, 
and that then his back was strapped up, and he was given 
medication, and confined to barracks for a week.  The veteran 
reported that his back did bother him after that time in 
service, when he was driving a truck.  The veteran indicated 
that he has had trouble with his back since service.  The 
veteran reported that he had to retire due to his back 
problems.

The veteran received a VA spine examination in April 2003.  
The report of that examination indicates that the veteran 
reported a history of low back pain since the 1980s.  He 
indicated that it was low back pain with occasional radiation 
to the right lower extremity.  Precipitating factors were 
bending and lifting.  He reported that he could walk unaided 
for 10 blocks, but had some unsteadiness stepping off curbs.  
The veteran had limitation of motion of forward flexion to 50 
degrees, extension to 15 degrees, and bilateral lateral 
flexion/rotation to 30 degrees, with pain in all ranges of 
motion.  There was tenderness noted at the right lumbosacral 
paraspinals.  X-rays of the lumbosacral spine noted diffuse 
idiopathic skeletal hyperostosis.  The veteran was diagnosed 
with diffuse idiopathic skeletal hyperostosis.  The examiner 
stated that this condition was not related to any trauma in 
service and that no such event occurred, per claims file 
review, but that even if the reported event did occur, it 
would not produce diffuse idiopathic skeletal hyperostosis.

The veteran also received a joint examination in April 2003.  
The report of that examination indicated that the veteran 
reported right hip trauma in service secondary to a fall from 
a truck while in service, and was treated conservatively for 
a bruise at that time.  The veteran reported intermittent 
pain in the right hip, and that he took some analgesics as 
needed.  He reported precipitating factors such as walking 
and climbing stairs.  Upon examination, some limitation of 
the right hip range of motion with pain was noted.  He 
exhibited decreased right lower extremity muscle power, to 
4/5, and guarding of movement with the right hip range of 
motion.  The examiner diagnosed the veteran with a painful 
right hip that was apparently not service connected.


The Law

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a back 
condition.  In this regard, the Board finds that no evidence 
has been submitted to indicate that the veteran suffered a 
back injury in service.  In particular, the Board notes that 
the veteran's service records do not show treatment for any 
back condition, and the veteran's separation examination 
dated May 1946 does not show any back problem, and indicates 
that no abnormalities of the veteran's musculoskeletal system 
were found on examination.

However, even if the Board presumes that the veteran had an 
injury to his low back in service, the Board notes that no 
evidence has been submitted linking the veteran's present 
back disability to service.  In this regard, the Board notes 
the opinion from the veteran's most recent VA examination, 
dated April 2003, which indicated that veteran was diagnosed 
with diffuse idiopathic skeletal hyperostosis, and that this 
condition was not related to any trauma in service, and that 
although the examiner could not find documentation of any 
such event as the veteran described occurring in service, 
even if the reported event did occur, it would not produce 
diffuse idiopathic skeletal hyperostosis.  The Board also 
notes statements from the veteran's own private physicians, 
particularly those from 1986 and 1987, which indicate that 
the veteran first developed acute arthritic symptoms in 1981, 
35 years after his separation from service, and that his 
generalized osteoarthritis was due to Lyme's disease, not any 
traumatic incident.

Therefore, the evidence of record tends to indicate that, 
even if the veteran injured his back in service, that this 
injury was acute and transitory in nature, and resolved 
without residuals, since the veteran's separation examination 
was normal, and the veteran was not treated for any back 
problems until 35 years after his separation from service.  
The evidence of record indicates that any current back 
disability the veteran currently has is probably related to 
osteoarthritis incurred due to Lyme's disease, and is not 
related to any incident or injury in service.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a back condition is 
denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

